Order and judgment, Supreme Court, New York County (Herman Cahn, J.), entered on or about October 3, 2002 and October 16, 2002, respectively, which, to the extent appealed from, granted defendants’ cross motion for partial summary judgment and dismissed the complaint as against defendant Renate McKnight, unanimously affirmed, with costs.
The complaint was properly dismissed insofar as it sought to pierce the corporate veil of the McKnight entities so as to hold defendant Renate McKnight personally liable, since the record presents no triable issue as to whether “the corporation was dominated as to the transaction attacked” or as to whether “such domination was the instrument of fraud or otherwise resulted in wrongful or inequitable consequences” (TNS Holdings v MKI Sec. Corp., 92 NY2d 335, 339 [1998]; and see Matter of Morris v New York State Dept. of Taxation & Fin., 82 *226NY2d 135 [1993]). Plaintiffs’ mere hope that further discovery would support their claims is not a sufficient reason to postpone summary judgment (see Maysek & Moran v S.G. Warburg & Co., 284 AD2d 203 [2001]).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Buckley, P.J., Tom, Rosenberger, Lerner and Marlow, JJ.